DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/784,487 application filed February 7, 2020. Claims 1-7 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 7, 2020, June 4, 2020, February 16, 2021, May 18, 2021, July 30, 2021, and September 3, 2021 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claims 1-5 relate to a vehicle lubrication structure. But the features like "a rotating electrical machine", "a driving force transmission apparatus" belong to a vehicle or a vehicle drive train and do not form part of a lubrication structure.  Appropriate correction is required.
To overcome the objection Examiner suggests amending the claims to "a vehicle lubrication structure for a vehicle comprising a rotating electrical machine and a driving force transmission apparatus, the lubrication structure comprising ... ".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (U.S. Patent Publ’n No. 2004/0134693 “Yamagishi”).
Regarding Claim 1,  Yamagishi discloses a vehicle lubrication structure for a vehicle (see Abstract) having a rotating electrical machine (1) and a driving force transmission apparatus (8), wherein the lubrication structure includes a first reservoir (12) configured to store oil paragraph [0027]), and a second reservoir (13) configured to store the oil and having a capacity smaller than a capacity of the first reservoir (see paragraph [0027], “oil cooler” (27) inherently functions as a second oil reservoir).  
Further, Yamagishi discloses a first oil path (see Figure 1) connecting the first reservoir (12) to the second reservoir (13), a second oil path (see Figure 1) connecting the second reservoir (13) to the driving force transmission apparatus (8) and the rotating electrical machine (1), wherein the second oil path includes branch oil paths ((16), (18), (19), etc.) for supplying the oil to the driving force transmission apparatus and the rotating electrical machine, respectively.  Yamagishi discloses an electric oil pump (14) configured to supply the oil stored in the first reservoir to the driving force transmission apparatus and the rotating electrical machine (see paragraph [0037]), the electric oil pump being provided in the first oil path (see Figure 1).
Regarding Claim 2, Yamagishi discloses that the second reservoir (13) is provided above a static oil level of the oil stored in the first reservoir (12) (see Figure 1 and paragraph [0043], “pumped up by the oil pump 14 to circulate again through the passages described above”).
Regarding Claim 4, Yamagishi discloses a case (see Figure 1, exterior of reservoir (12) that houses the first reservoir, wherein the second reservoir is arranged outside the case (see Figure 1 and paragraph [0027] “oil cooler 13 provided outside the reduction gear case 8a”).
Regarding Claim 5, Yamagishi disclose an oil cooler (13) configured to cool the oil (inherent function of any oil cooler), wherein the second reservoir is constructed integrally with the oil cooler (inherently since oil cooler will function as a second reservoir, the cooler will be integrally formed with the reservoir).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Kodama et al. (U.S. Patent No. 9,863,294 “Kodama”).
Regarding Claim 3, Yamagishi discloses the invention substantially as claimed, but is silent concerning inclusion of a check valve as claimed. 
However, Kodama discloses a hydraulic control system for a vehicle (see Title) wherein the vehicle having an electric oil pump that is driven by an electric motor.  Kodama discloses that various check valves ((33), (40)) are provided that are configured to prevent backflow of the oil from the second reservoir (37) to the first reservoir (“oil pan”, not shown, see column 8, lines 34-49).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Yamagishi by providing check valves throughout the system as described in Kodama in order to facilitate preventing backflow of oil, as is well-known in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Yamahata et al. (U.S. Patent Publ’n No. 2019/0010491 “Yamahata”).
Regarding Claim 6, Yamagishi discloses the invention substantially as claimed, including a vehicle lubrication structure for a vehicle (see Abstract) having a rotating electrical machine (1) and a driving force transmission apparatus (8), wherein the lubrication structure includes a first reservoir (12) configured to store oil paragraph [0027]), and a second reservoir (13) configured to store the oil and having a capacity smaller than a capacity of the first reservoir (see paragraph [0027], “oil cooler” (27) 
However, Yamahata discloses a hybrid vehicle driving system (11) that is part of a vehicle (10), wherein vehicle driving system (11) includes an engine (12) that is a drive source (main power source) and a microcomputer including a CPU, a ROM, a RAM, an input/output interface, and the like. The CPU executes signal processing in accordance with programs prestored in the ROM while utilizing the temporary storage function of the RAM, thus executing various controls, including hybrid drive control that uses the engine (12), the first electric motor (MG1) and the second electric motor (MG2) (see paragraph 0029]).  Yamahata discloses that CPU receives a request to start the vehicle (see Abstract) and operating the electric oil pump (“EOP” (32)) for a constant time after the receiving the signal indicating the request to start the vehicle system (see Figure 7 and associated text).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Yamagishi by providing a controller for operating an oil pump as described in Yamahata in order to facilitate operating the oil pump following repeated starting of the vehicle.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant vehicle lubricating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747